Exhibit 10.7

 

 

BEST BUY CO., INC.

 

2000 RESTRICTED STOCK AWARD PLAN

 

 

2001 Amendment and Restatement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

 

Purpose of Plan

1

 

 

 

 

Section 2.

 

Definitions

1

 

 

 

 

Section 3.

 

Plan Administration

2

(a)

 

The Committee

2

(b)

 

Authority of the Committee

2

 

 

 

 

Section 4.

 

Shares Available for Issuance

3

(a)

 

Maximum Number of Shares Available

3

(b)

 

Accounting for Restricted Stock Awards

3

 

 

 

 

Section 5.

 

Participation

3

 

 

 

 

Section 6.

 

Restricted Stock Awards

3

(a)

 

Grant

3

(b)

 

Vesting of Restricted Stock Awards

3

(c)

 

Rights as a Shareholder

4

(d)

 

Dividends and Distributions

4

(e)

 

Restrictions on Transfer

4

(f)

 

Enforcement of Restrictions

4

(g)

 

Certificates

5

(h)

 

Gifts, Etc.

5

 

 

 

 

Section 7.

 

Agreements

5

 

 

 

 

Section 8.

 

Effect of Termination of Employment or Other Service

5

(a)

 

Termination Due to Death, Disability or Retirement

5

(b)

 

Termination for Reasons Other than Death, Disability or Retirement

5

(c)

 

Modification of Rights Upon Termination

5

(d)

 

Date of Termination of Employment or Other Service

6

 

 

 

 

Section 9.

 

Payment of Withholding Taxes

6

 

 

 

 

Section 10.

 

Change in Control

6

(a)

 

Change in Control

6

(b)

 

Incumbent Directors

7

(c)

 

Acceleration of Vesting

7

(d)

 

Limitation on Change in Control Payments

7

 

i

--------------------------------------------------------------------------------


 

Section 11.

 

Rights of Eligible Recipients and Participants

8

(a)

 

Employment or Service

8

(b)

 

Non-Exclusivity of the Plan

8

 

 

 

 

Section 12.

 

Securities Law and Other Restrictions

8

 

 

 

 

Section 13.

 

Plan Amendment, Modification and Termination

8

 

 

 

 

Section 14.

 

Shareholder Approval

8

 

 

 

 

Section 15.

 

Effective Date and Duration of the Plan

8

 

 

 

 

Section 16.

 

Miscellaneous

9

 

 

 

 

(a)

 

Governing Law

9

(b)

 

Successors and Assigns

9

 

ii

--------------------------------------------------------------------------------


 

BEST BUY CO., INC.

2000 RESTRICTED STOCK AWARD PLAN

 

2001 Amendment and Restatement

 

Section 1.                                Purpose of Plan.  The purpose of the
Best Buy Co., Inc. 2000 Restricted Stock Award Plan (the “Plan”) is to advance
the interests of Best Buy Co., Inc. (the “Company”) and its shareholders by
enabling the Company and its Affiliates to attract and retain persons of ability
to perform services for the Company and its Affiliates by providing an incentive
to such individuals through equity participation in the Company and by rewarding
such individuals who contribute to the achievement by the Company and its
Affiliates of their respective economic objectives.

 

Section 2.                                Certain Definitions.  The following
terms will have the meanings set forth below, unless the context clearly
otherwise requires:

 

(a)                                “Affiliate” means any “parent corporation” or
“subsidiary corporation” of the Company as defined by Sections 424(e) and 424(f)
of the Code.

 

(b)                               “Board” means the Board of Directors of the
Company.

 

(c)                                “Change in Control” means an event described
in Section 10(a) of the Plan.

 

(d)                               “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                “Committee” means the group of individuals
administering the Plan, as provided in Section 3 of the Plan.

 

(f)                                  “Common Stock” means the common stock of
the Company, par value $.10 per share.

 

(g)                               “Disability” means the inability of the
Participant to perform his or her usual duties for the Company or its Affiliates
as a result of physical or mental disability, and such inability to perform
continues or is expected to continue for at least twelve (12) consecutive
months.

 

(h)                               “Eligible Recipients” means all employees of
the Company or any Affiliate and any directors, consultants and independent
contractors of the Company or any Affiliate.

 

(i)                                   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(j)                                   “Participant” means an Eligible Recipient
who receives one or more Restricted Stock Awards under the Plan.

 

--------------------------------------------------------------------------------


 

(k)                                “Restricted Stock Award” means an award of
Common Stock granted to an Eligible Recipient pursuant to Section 6 of the Plan
that is subject to the restrictions on transferability and the risk of
forfeiture imposed by the provisions of such Section 6.

 

(l)                                   “Retirement” means termination of
employment or service with the Company or any of its Affiliates on or after age
60 so long as the employee has served the Company or any of its Affiliates
continuously for at least the three (3) years immediately preceding retirement.

 

(m)                             “Securities Act” means the Securities Act of
1933, as amended.

 

Section 3.                                Plan Administration.

 

(a)                                The Committee.  The Plan shall be
administered by the Compensation and Human Resources Committee (the “Committee”)
of the Board.  Restricted Stock Awards may not be granted to any person while
serving on the Committee unless approved by a majority of the disinterested
members of the Board.  To the extent consistent with corporate law, the
Committee may delegate to any officers of the Company the duties, power and
authority of the Committee under the Plan pursuant to such conditions or
limitations as the Committee may establish; provided, however, that only the
Committee or the entire Board, may exercise such duties, power and authority
with respect to Eligible Recipients who are subject to Section 16 of the
Exchange Act.

 

(b)                               Authority of the Committee.

 

(i)                                     In accordance with and subject to the
provisions of the Plan, the Committee will have the authority to determine all
provisions of Restricted Stock Awards as the Committee may deem necessary or
desirable and as consistent with the terms of the Plan, including, without
limitation, the following: (A) the Eligible Recipients to be selected as
Participants; (B) the nature and extent of the Restricted Stock Awards to be
made to each Participant (including the number of shares of Common Stock to be
subject to each Restricted Stock Award) and the form of written agreement
evidencing such Restricted Stock Award; (C) the time or times when Restricted
Stock Awards will be granted; and (D) the restrictions and other conditions to
which the vesting of Restricted Stock Awards may be subject.  The Committee’s
determinations need not be uniform, and may be made by it selectively among
Eligible Recipients, whether or not such persons are similarly situated.  Each
determination, interpretation or other action made or taken by the Committee
pursuant to the provisions of the Plan will be conclusive and binding for all
purposes and on all persons, and no member of the Committee or the Board, as
applicable, will be liable for any action or determination made in good faith
with respect to the Plan or any Restricted Stock Award granted under the Plan.

 

(ii)                                  The Committee will have the authority
under the Plan to amend or modify the terms of any outstanding Restricted Stock
Award in any manner, including, without limitation, the authority to modify the
number of shares or other terms and

 

2

--------------------------------------------------------------------------------


 

conditions of a Restricted Stock Award or accelerate the vesting or otherwise
terminate any restrictions relating to a Restricted Stock Award; provided,
however that the amended or modified terms are permitted by the Plan as then in
effect and that any Participant adversely affected by such amended or modified
terms has consented to such amendment or modification.

 

Section 4.                                Shares Available for Issuance.

 

(a)                                Maximum Number of Shares Available.  The
maximum aggregate number of shares of Common Stock that will be available for
issuance under the Plan will be One Million (1,000,000) shares of the
authorized, but unissued, Common Stock.  Such number and kind of shares shall be
appropriately adjusted in the event of any one or more stock splits, reverse
stock splits or stock dividends hereafter paid or declared with respect to such
stock.

 

(b)                               Accounting for Restricted Stock Awards. 
Shares of Common Stock that are issued under the Plan or that are subject to
outstanding Restricted Stock Awards will be applied to reduce the maximum number
of shares of Common Stock remaining available for issuance under the Plan.  Any
shares of Common Stock that constitute any portion of a Restricted Stock Award
that remains unvested and is forfeited for any reason will automatically again
become available for issuance under the Plan.

 

Section 5.                                Participation.  Participants in the
Plan will be those Eligible Recipients who, in the judgment of the Committee,
have contributed, are contributing or are expected to contribute to the
achievement of economic objectives of the Company or its Affiliates.  Restricted
Stock Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee.

 

Section 6.                                Restricted Stock Awards.

 

(a)                                Grant.  An Eligible Recipient may be granted
one or more Restricted Stock Awards under the Plan, and such Restricted Stock
Awards will be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion.

 

(b)                               Vesting of Restricted Stock Awards.  The
shares of Common Stock subject to a Restricted Stock Award shall vest, and the
forfeiture provisions and restrictions on transfer set forth in this Plan shall
terminate, as determined by the Committee in its sole discretion, subject to the
following:

 

(i)                                                                     No more
than twenty-five percent (25%) of the shares will vest upon grant of the
Restricted Stock Award;

 

(ii)                                                                  No more
than an additional twenty-five percent (25%) of the shares will vest on the
first anniversary of the date of grant of the Restricted Stock Award, if the
Participant has remained in the continuous employ or service of the Company or
one of its Affiliates;

 

3

--------------------------------------------------------------------------------


 

(iii)                                                               No more than
an additional twenty-five percent (25%) of the shares will vest on the second
anniversary of the date of grant of the Restricted Stock Award, if the
Participant has remained in the continuous employ or service of the Company or
one of its Affiliates;

 

(iv)                                                              No more than
an additional twenty-five percent (25%) of the shares will vest on the third
anniversary of the date of grant of the Restricted Stock Award, if the
Participant has remained in the continuous employ or service of the Company or
one of its Affiliates;

 

The Committee may impose such restrictions or conditions, not inconsistent with
the provisions of the Plan, to the vesting of such Restricted Stock Awards as it
deems appropriate.

 

(c)                                Rights as a Shareholder.  Except as provided
in Sections 6(a), 6(d) and 6(e) of the Plan or under the terms of any agreement
evidencing a Restricted Stock Award, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 6 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.

 

(d)                               Dividends and Distributions.  Unless the
Committee determines otherwise in its sole discretion (either in the agreement
evidencing the Restricted Stock Award at the time of grant or at any time after
the grant of the Restricted Stock Award), any dividends or distributions
(including regular quarterly cash dividends, if any) paid with respect to shares
of Common Stock subject to the unvested portion of a Restricted Stock Award will
be subject to the same restrictions as the shares to which such dividends or
distributions relate.  In the event the Committee determines not to pay such
dividends or distributions currently, the Committee will determine in its sole
discretion whether any interest will be paid on such dividends or
distributions.  In addition, the Committee in its sole discretion may require
such dividends and distributions to be reinvested (and in such case the
Participants consent to such reinvestment) in shares of Common Stock that will
be subject to the same restrictions as the shares to which such dividends or
distributions relate.  All stock dividends, stock rights, and stock issued upon
split-ups or reclassifications of shares of Common Stock shall be subject to the
same restrictions as the shares with respect to which such stock dividends,
rights, or additional shares are issued, and may be held in custody as provided
in Section 6(f).

 

(e)                                Restrictions on Transfer.  Except pursuant to
testamentary will or the laws of descent and distribution or as otherwise
expressly permitted by the Plan or agreement evidencing a Restricted Stock
Award, no right or interest of any Participant in a Restricted Stock Award prior
to the vesting of such Restricted Stock Award will be assignable or
transferable, or subjected to any lien, during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise.

 

(f)                                  Enforcement of Restrictions.  To enforce
the restrictions referred to in this Section 6, the Committee may require the
Participant, until the restrictions have lapsed, to keep

 

4

--------------------------------------------------------------------------------


 

the stock certificates, together with duly endorsed stock powers, in the custody
of the Company or its transfer agent or to maintain evidence of stock ownership,
together with duly endorsed stock powers, in a non-certificated book-entry stock
account with the Company’s transfer agent.

 

(g)                               Certificates.  A recipient of a Restricted
Stock Award shall be issued a certificate or certificates evidencing the shares
subject to such Restricted Stock Award.  Such certificates shall be registered
in the name of the Participant, and may bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock
Award, which legend shall be in substantially the following form:

 

“The transferability of this certificate and the shares represented hereby are
subject to the terms and conditions (including forfeiture) of the Best Buy Co.,
Inc. 2000 Restricted Stock Award Plan and an Agreement entered into between the
registered owner and Best Buy Co., Inc.  Copies of such Plan and Agreement are
on file in the corporate offices of Best Buy Co., Inc.”

 

(h)                               Gifts, Etc.  Notwithstanding any other
provision of this Section 6, the Committee may permit a gift of shares subject
to a Restricted Stock Award to the holder’s spouse, child, stepchild, grandchild
or legal dependent, or to a trust whose sole beneficiary or beneficiaries shall
be the holder and/or any one or more of such persons; provided, that the donee
shall have entered into an agreement with the Company pursuant to which it
agrees that such shares shall be subject to the same restrictions in the hands
of such donee as it was in the hands of the donor.

 

Section 7.                                Agreements.  Each Restricted Stock
Award granted pursuant to the Plan shall be evidenced by an agreement setting
forth the terms and conditions upon which it is granted.  Subject to the
limitations set forth in the Plan, the Committee may amend any such agreement to
modify the terms or conditions governing the Restricted Stock Award evidenced
thereby.

 

Section 8.                                Effect of Termination of Employment or
Other Service.

 

(a)                                Termination Due to Death, Disability or
Retirement.  Except as provided in any agreement evidencing an Restricted Stock
Award, in the event a Participant’s employment or other service with the Company
and all Affiliates is terminated by reason of death, Disability or Retirement,
all Restricted Stock Awards then held by the Participant will become fully
vested.

 

(b)                               Termination for Reasons Other than Death,
Disability or Retirement. Except as provided in any agreement evidencing an
Restricted Stock Award, in the event a Participant’s employment or other service
is terminated with the Company and all Affiliates for any reason other than
death, Disability or Retirement, all Restricted Stock Awards then held by the
Participant that have not vested will be terminated and forfeited.

 

(c)                                Modification of Rights Upon Termination. 
Notwithstanding the other provisions of this Section 8, upon a Participant’s
termination of employment or other service with the Company and all Affiliates,
the Committee may, in its sole discretion (which may be

 

5

--------------------------------------------------------------------------------


 

exercised at any time on or after the date of grant, including following such
termination), cause Restricted Stock Awards then held by such Participant to
vest and/or continue to vest following such termination of employment or
service, in each case in the manner determined by the Committee.

 

(d)                               Date of Termination of Employment or Other
Service.  Unless the Committee otherwise determines in its sole discretion, a
Participant’s employment or other service will, for purposes of the Plan, be
deemed to have terminated on the date recorded on the personnel or other records
of the Company or the Affiliate for which the Participant provides employment or
other service, as determined by the Committee in its sole discretion based upon
such records.

 

Section 9.                                Payment of Withholding Taxes.

 

The Company is entitled to (i) withhold and deduct from future wages of the
Participant (or from other amounts that may be due and owing to the Participant
from the Company or a Affiliate), or make other arrangements for the collection
of, all legally required amounts necessary to satisfy any and all federal, state
and local withholding and employment-related tax requirements attributable to a
Restricted Stock Award, including, without limitation, the grant, vesting of, or
payment of dividends with respect to, a Restricted Stock Award, or (ii) require
the Participant promptly to remit the amount of such withholding to the Company
before taking any action, including issuing any shares of Common Stock, with
respect to a Restricted Stock Award.

 

Section 10.                         Change in Control.

 

(a)                                Change in Control.  For purposes of this
Section 10, a “Change in Control” of the Company will mean the following:

 

(i)                                     the sale, lease, exchange or other
transfer, directly or indirectly, of substantially all of the assets of the
Company (in one transaction or in a series of related transactions) to a person
or entity that is not controlled by the Company,

 

(ii)                                  the approval by the shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company;

 

(iii)                               a merger or consolidation to which the
Company is a party if the shareholders of the Company immediately prior to
effective date of such merger or consolidation have “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act), immediately following the
effective date of such merger or consolidation, of securities of the surviving
corporation representing (A) more than 50%, but not more than 80%, of the
combined voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors, unless such
merger or consolidation has been approved in advance by the Incumbent Directors
(as defined in Section 10(b) below), or (B) 50% or less of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of

 

6

--------------------------------------------------------------------------------


 

directors (regardless of any approval by the Incumbent Directors);

 

(iv)                              any person becomes after the effective date of
the Plan the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of (A) 20% or more, but not 50% or more, of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors, unless the transaction resulting in
such ownership has been approved in advance by the Incumbent Directors, or (B)
50% or more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Incumbent Directors); or

 

(v)                                 the Incumbent Directors cease for any reason
to constitute at least a majority of the Board.

 

(b)                               Incumbent Directors .  For purposes of this
Section 10, “Incumbent Directors” of the Company will mean any individuals who
are members of the Board on the effective date of the Plan and any individual
who subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Incumbent Directors (either by specific vote or by approval of
the Company’s proxy statement in which such individual is named as a nominee for
director without objection to such nomination).

 

(c)                                Acceleration of Vesting .  Without limiting
the authority of the Committee under Section 3(b) of the Plan, if a Change in
Control of the Company occurs, then, unless otherwise provided by the Committee
in its sole discretion either in an agreement evidencing a Restricted Stock
Award at the time of grant or at any time after the grant of a Restricted Stock
Award, all outstanding Restricted Stock Awards will become immediately fully
vested.

 

(d)                               Limitation on Change in Control Payments . 
Notwithstanding anything in Section 10(c) of the Plan to the contrary, if, with
respect to a Participant, the acceleration of the vesting of an Restricted Stock
Award as provided in Section 10(c) (which acceleration could be deemed a
“payment” within the meaning of Section 280G(b)(2) of the Code), together with
any other “payments” which such Participant has the right to receive from the
Company or any corporation that is a member of an “affiliated group” (as defined
in Section 1504(a) of the Code without regard to Section 1504(b) of the Code) of
which the Company is a member, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the “payments” to such
Participant pursuant to Section 10(c) of the Plan will be reduced to the largest
amount as will result in no portion of such “payments” being subject to the
excise tax imposed by Section 4999 of the Code; provided, however, that if a
Participant is subject to a separate agreement with the Company or a Affiliate
that expressly addresses the potential application of Sections 280G or 4999 of
the Code (including, without limitation, that “payments” under such agreement or
otherwise will not be reduced or that the Participant will have the discretion
to determine which “payments” will be reduced), then the limitations of this
Section 10(d) will not apply, and any “payments” to a Participant pursuant to
Section 10(c) of the Plan will be treated as “payments” arising under such
separate agreement.

 

7

--------------------------------------------------------------------------------


 

Section 11.                         Rights of Eligible Recipients and
Participants.

 

(a)                                Employment or Service.  Nothing in the Plan
will interfere with or limit in any way the right of the Company or any
Affiliate to terminate the employment or service of any Eligible Recipient or
Participant at any time, nor confer upon any Eligible Recipient or Participant
any right to continue in the employ or service of the Company or any Affiliate.

 

(b)                               Non-Exclusivity of the Plan.  Nothing
contained in the Plan is intended to modify or rescind any previously approved
compensation plans or programs of the Company or create any limitations on the
power or authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.

 

Section 12.                         Securities Law and Other Restrictions. 
Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Restricted
Stock Awards granted under the Plan, unless (i) there is in effect with respect
to such shares a registration statement under the Securities Act and any
applicable state securities laws or an exemption from such registration under
the Securities Act and applicable state securities laws, and (ii) there has been
obtained any other consent, approval or permit from any other regulatory body
which the Committee, in its sole discretion, deems necessary or advisable.  The
Company may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities laws or other restrictions.

 

Section 13.                         Plan Amendment, Modification and
Termination.  The Board may suspend or terminate the Plan or any portion thereof
at any time, and may amend the Plan from time to time in such respects as the
Board may deem advisable in order that Restricted Stock Awards under the Plan
will conform to any change in applicable laws or regulations or in any other
respect the Board may deem to be in the best interests of the Company; provided,
however, that no amendments to the Plan will be effective without approval of
the shareholders of the Company if shareholder approval of the amendment is then
required under the Exchange Act or the rules of any stock exchange on which the
Company’s securities are listed.  No termination, suspension or amendment of the
Plan may adversely affect any outstanding Restricted Stock Award without the
consent of the affected Participant.

 

Section 14.                         Shareholder Approval.  Any Restricted Stock
Award granted under the Plan prior to the date on which the Plan is approved by
shareholders holding at least a majority of the voting stock of the Company
represented in person or by proxy at a duly held shareholders’ meeting shall be
contingent upon such approval.

 

Section 15.                         Effective Date and Duration of the Plan. 
The effective date of the Plan shall be the date the Plan is approved by the
shareholders of the Company.  The Plan will terminate at midnight on the tenth
anniversary of the date prior to such effective date and may be terminated prior
to such time by Board action.  No Restricted Stock Award will be granted after

 

8

--------------------------------------------------------------------------------


 

such termination.  Restricted Stock Awards outstanding upon termination of the
Plan may continue to become free of restrictions, in accordance with their
terms.

 

Section 16.                         Miscellaneous.

 

(a)                                Governing Law.  The validity, construction,
interpretation, administration and effect of the Plan and any rules, regulations
and actions relating to the Plan will be governed by and construed exclusively
in accordance with the laws of the State of Minnesota.

 

(b)                               Successors and Assigns.  The Plan will be
binding upon and inure to the benefit of the successors and permitted assigns of
the Company and the Participants.

 

9

--------------------------------------------------------------------------------